The decree will be affirmed, and except as presently noted, for the reasons given in the opinion of the chancellor.
The opinion contains the following paragraph:
"No statute, whether relating to marriage or anything else, if in the ordinary general form of words, will be given any effect outside of the local jurisdiction of the government enacting it. To bind even citizens abroad, it must either specifically in terms, or by necessary implication, include them."
Without passing on the correctness or otherwise of the broad and sweeping proposition just quoted, it is sufficient to say that our courts will not undertake to enforce by decree of nullity the New York statute relied on.
As to the matter of duress, it is argued that the evidence of the lapse of time between the alleged threat and the marriage ceremony was misinterpreted by the chancellor, and also not reported in full by the special master. If he failed to report it fully, such failure cannot be rectified here; application should have been made to the court below. Viewing it as it stands, we cannot say that the chancellor placed an erroneous construction upon it.
  The decree will be affirmed. *Page 386
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, WHITE, GARDNER, VAN BUSKIRK, McGLENNON, KAYS — 13
For reversal — LLOYD, CLARK — 2.